Citation Nr: 1112331	
Decision Date: 03/29/11    Archive Date: 04/07/11

DOCKET NO.  07-33 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

1.  Entitlement to an initial increased rating for diabetes mellitus, currently evaluated as 20 percent disabling.  

2.  Entitlement to an initial increased rating for posttraumatic stress disorder (PTSD), currently evaluated as 30 percent disabling.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Theresa M. Catino, Senior Counsel



INTRODUCTION

The Veteran served on active duty from September 1967 to July 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating action of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.  

The claim for an initial rating in excess of 30 percent for PTSD is addressed in the REMAND portion of the decision below and is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The Veteran perfected a timely appeal of the RO's March 2007 assignment of a 20 percent rating for the service-connected diabetes mellitus.  

2.  In a written statement received at the RO in February 2008, the Veteran expressed his desire to withdraw from appellate review his claim for an initial increased rating for his service-connected diabetes mellitus.  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal with respect to the claim for an initial increased rating for the service-connected diabetes mellitus are met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A veteran may withdraw his or her appeal in writing at any time before the Board promulgates a final decision.  38 C.F.R. § 20.204 (2010).  When a veteran does so, the withdrawal effectively creates a situation in which an allegation of error of fact or law no longer exists.  In such an instance, the Board does not have jurisdiction to review the appeal, and a dismissal is then appropriate.  38 U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. §§ 20.101, 20.202 (2010).  

As previously discussed herein, in relevant part of the March 2007 rating action, the RO granted service connection for diabetes mellitus and awarded a 20 percent evaluation for this disability, effective from November 29, 2006.  Following receipt of notice of the March 2007 decision, the Veteran perfected a timely appeal with respect to the RO's denial of an initial rating greater than 20 percent for the service-connected diabetes mellitus.  

Subsequently, in a written statement received at the RO in February 2008, the Veteran expressed his desire to withdraw from appellate review his claim for an initial increased rating for his service-connected diabetes mellitus.  In view of the Veteran's expressed desires, the Board concludes that further action with regard to this issue is not appropriate.  38 U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. § 20.204 (2010).  The Board does not have jurisdiction over this withdrawn claim and, as such, must dismiss the appeal of this issue.  See 38 U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2010).  


ORDER

The appeal for an initial rating greater than 20 percent for diabetes mellitus is dismissed.  


REMAND

The Veteran last underwent a VA examination pertaining to his service-connected PTSD in January 2007.  At that time, the Veteran described sleep deprivation, flashbacks, irritability and anger, assaultiveness towards others, hypervigilance, exaggerated startle response, difficulty dealing with stress, diminished interest in activities, and social isolation.  The Veteran asserted that these symptoms, which occur daily, are severe enough to prevent him from working full time.  Following a review of the claims folder (including the medical records contained therein) as well as an interview with the Veteran, the examiner concluded that the psychiatric symptomatology exhibited by the Veteran resulted in moderate social and occupational functioning and quality of life.  

At a March 2007 VA outpatient treatment session, the treating physician opined that the Veteran's PTSD symptoms "are really essentially unchanged."  Also at a VA outpatient treatment session conducted in April 2007, the Veteran was found to have a "quite good" mood, an appropriate affect, as well as excellent insight, judgment, eye contact, and concentration.  

Significantly, however, the Veteran's PTSD symptomatology appears to have then worsened.  At a June 2007 VA outpatient treatment session, the treating physician found a "definite increase" in the Veteran's PTSD symptoms.  In particular, the Veteran had described more fragmented sleep as well as increased irritability, flashbacks, and hyperstartle responses.  Indeed, in the substantive appeal which was received at the RO in December 2007, the Veteran asserted that he was experiencing increased problems sleeping and irritability and that the worsening of this symptomatology was affecting his daily functioning, including his ability to maintain gainful employment.  The claims folder contains no records of psychiatric treatment or evaluation rendered after June 2007.  

VA's General Counsel has indicated that, when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995).  See also Snuffer v. Gober, 10 Vet. App. 400, 402-403 (1997) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  In light of the Veteran's assertions of increased psychiatric symptomatology since the last pertinent VA examination in January 2007, the Board finds that a current VA evaluation is necessary.  The purpose of the examination requested pursuant to this Remand is to determine the current nature and extent of the service-connected PTSD.  

Also on remand, records of ongoing VA psychiatric treatment that the Veteran has received should be obtained and associated with his claims folder.  38 U.S.C.A. § 5103A(c) (West 2002).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of records of any psychiatric treatment that the Veteran may have received at the Black Hills VA Health Care System since June 2007.  All efforts to obtain these documents should be annotated in the Veteran's claims folder.  All such available documents should be associated with the Veteran's claims file.  If the agency of original jurisdiction is unable to obtain these records, the Veteran must be notified of this fact, and a copy of such notification should be associated with his claims file.  

2.  Then, schedule the Veteran for a VA examination to determine the nature and extent of his service-connected PTSD.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  Any testing deemed necessary should be performed.  All pertinent psychiatric pathology should be noted in the examination report.  As part of the evaluation, the examiner is requested to assign a Global Assessment of Functioning (GAF) score.  The examiner should also address the impact of the Veteran's service-connected PTSD on his ability to work.  A complete rationale for all opinions expressed must be provided.  

3.  Following completion of the above, re-adjudicate the issue of entitlement to an initial disability rating greater than 30 percent for PTSD.  If the decision remains in any way adverse to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include the applicable law and regulations considered pertinent to this issue as well as a summary of the evidence of record.  An appropriate period of time should be allowed for response.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2009).  He has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


